IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,289-01




IN RE ORLANDO SANCHEZ, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. CR-1464-03-F IN THE 332ND DISTRICT COURT
FROM HIDALGO COUNTY




            Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
May 2013 and January 2014, in the 332nd District Court of Hidalgo County, that more than 35 days
have elapsed, and that the applications have not yet been forwarded to this Court.  On May 5, 2014,
this Court received Relator’s Article 11.07 application filed in Hidalgo County on May 15, 2013. 
The State was served with this application on April 9, 2014.
            In these circumstances, additional facts are needed.  Respondent, the District Clerk of
Hidalgo County, is ordered to file a response and state whether Relator filed an Article 11.07
application in January 2014, and, if so, when it was delivered to or served upon the State.  In her
response,  Respondent shall also explain why Relator’s May 2013 Article 11.07 application was not
served upon the State until April 9, 2014.  Respondent may also respond by submitting the record
on such habeas corpus applications, submitting copies of timely filed orders that designate issues to
be investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating
that Relator has not filed applications for a writ of habeas corpus in Hidalgo County.  Should the
response include orders designating issues, proof of the date the district attorney’s office was served
with the habeas applications shall also be submitted with the response. This application for leave to
file a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: June 25, 2014
Do not publish